Title: John Quincy Adams to William Cranch, 5 June 1790
From: Adams, John Quincy
To: Cranch, William


Newbury. Port June 5th: 1790.
Phillips delivered me at Exeter a half sheet of paper from you, I trust I need not say it was very acceptable; I would only observe by the way, that I am no great friend to half-sheets. Sat verbum—
We had a comfortable ordination. Phillips can give you any particulars that your curiosity may wish to be informed of. He was however by an unfortunate accident detained from the dance in the Evening. The weather was rather too warm but we danced till between three & four in the morning. The company was not so numerous as I should have expected. Nothing like a crowd.— Of five dances in which I join’d, I had a Miss Newhall as my partner for four; she was in former times reputed to be a flame of mine; and help’d to make me pass my time tolerably— There was however a weight hanging up on my spirits which she could not remove, nor could all the bustle and festivity of the time serve any further, than to make it somewhat less oppressive.— You have known me heretofore in such a state of mind for several days without any cause whatever; and I am persuaded that if from rational principles you cannot allow it to be a pitiable situation, your friendship will at least prevent you from considering it as a subject of derision. There is a passage in Hamlet, which describes in a striking manner that temper of mind, which you who are blest with a better flow of spirits cannot perhaps readily conceive. It is too long for a quotation, but if you wish to turn to it, you will find it in the sixth scene of the second Act. It begins “I have of late, but wherefore I know not, lost all my mirth &c” Putnam who went with me, and who has a fund of Spirits almost inexhaustible, enjoyed the occasion to perfection: and if laughter is a full evidence of happiness his felicity was incessant. The people were very hospitable, and we made ourselves quite familiar at almost all the houses in the town. We returned home on Thursday in the afternoon, very much fatigued, and I rejoyced that the expedition was brought to a close.
My Forensic with Bridge is at the same period of advancement that it has been at from the creation of the world to the present day; and will continue, and from this moment to the end of time in statu quo. I know nothing of such a forensic, but from common report— At any rate it will not take place, for Bridge is gone to Pownalborough; is now I presume a sworn attorney in the County of Lincoln, and has no thoughts of attending Commencement. My ambition and vanity are at present so much swallow’d up by a stupid indolence, and an unmeaning listlessness, that I have not a wish to show myself at that time; but I hope the President will offer the forensic to you and some other of our classmates residing in Boston; and that you will accept it if offered.— Little, as you know is gone to Virginia, and therefore the valedictory Oration must go to some one else: perhaps to Beale.
I was at Haverhill about a fortnight since. They were then tolerably well, but I presume you saw Mr: Shaw at Election. He was at the Ordination with Betsey Smith and told me the family were all in good health. The young daughter is verily the child of their old age— For my part I cannot readily imagine how they can reconcile it to their consciences, to carry on that work yet. I wonder people at that time of life are not ashamed of getting children. I was so much scandalized, that I could hardly refrain from expostulating with them upon the subject.
I have not yet, I believe replied to a Letter of yours dated April 18th: it was written at Braintree, and I did not know how long you would continue there; this was one reason which has prevented me from writing; another has been a deficiency of subject. My time has been spent of late to very little purpose. Park’s Insurance, Buller’s Nisi-Prius and Blackstone have employ’d my few studious hours for two months past; and I have ventured to expose myself to imbibe opinions of infidelity by reading Hume’s formidable essays; I have taken pleasure in the perusal; but I believe my religious principles will not suffer much from the catagion they contain.

The rest of my time has been but little diversified with Events. I have moved generally in one circle of company, and have had only a repetition of scenes which, however agreeable when they take place, would be very tedious in description.— We have had as a visitor for a month past, one of your fine Ladies, Miss K. Amory. I have been several times in company with her; and find her sensible and agreeable.
The proximity of my departure from this place, has become an additional inducement to dissipation, and I shall henceforth scarcely look into a book. I feel very anxious to hear from Dr: Tufts upon the subject of an Office for me in Boston.— Never did I make an exchange in my situation with more unfavourable expectations.— Yet I believe it will be for the best— A firm determination to make the present a sacrifice to futurity is often the dictate of policy as well as of virtue
As to my being permitted as you say “to go about my business,”

“No more of that Hal, if thou lovest me,—
Perdition catch my soul but—”

I am ever affectionately your’s,
J. Q. Adams.
